In a negligence action to recover damages for personal injuries, defendants appeal, by permission of the Appellate’ Term of the Supreme -Court, from an order of said eourt, entered July 16-, 1965, whieh: (a) reversed an order of the Civil Court of the City of New York, Kings County, entered March 15, 1965, granting defendants’ motion for leave to serve- a jury demand nunc pro tuno; an’d (b) denied said motion. Order of the Appellate Term reversed, without costs, and order of the Civil Court affirmed, without costs. In our opinion, the Civil Court of the City of New York is empowered to grant an application for leave to serve a jury demand mmc pro tunc (CPLR 4102; OCA, § 2102; New York Investors v. Laurelton Homes, 230 App. Div. 712). The amendment to subdivision (-b) of section 1303 of the New York City Civil Court Act (L. 1963, ch. 567) did not remove such power from the Civil Court but merely removed the power of the court to direct a jury trial despite absence of a demand for a jury trial by the parties to the action. In our opinion, under the circumstances here presented, the exercise of the Civil Court's discretion in granting defendants’ motion- was not an abuse of its power.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.